Citation Nr: 1530592	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for hypertension, a noncompensable (0 percent) rating for left ear hearing loss, and a 30 percent rating for PTSD.

In his July 2013 VA Form 9, the Veteran indicated his desire to testify at a Board hearing to be held at VA's Central Office in Washington, D.C.  However, in correspondence dated June 2015, the Veteran withdrew that request for a hearing.

During an August 2012 private psychiatric evaluation, the Veteran reported that he had been unemployed since April 2009, and that he "cannot work at this time."  In the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2011), and the Board can exercise jurisdiction over such a claim.  Therefore, it will be considered as part of the current appeal.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a rating higher than 30 percent for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement received in October 2014, the Veteran withdrew his claim for a rating higher than 10 percent for hypertension and his claim for a compensable rating for left ear hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for increased ratings for hypertension and left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a written statement in October 2014 indicating he is withdrawing his appeals for increased ratings for hypertension and left ear hearing loss.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement in this case is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for their withdrawal from consideration.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning these claims of entitlement to higher ratings for hypertension and left ear hearing loss, and the appeal of these claims is summarily dismissed.  Id.


ORDER

The appeal for a rating higher than 10 percent for hypertension is dismissed.

The appeal for a compensable rating for left ear hearing loss is dismissed.


REMAND

I.  PTSD

In correspondence dated May 2013, the Veteran wrote to his U.S. senator requesting assistance with his claim.  In addition to discussing his VA claim, he also referenced a claim for supplemental security income (SSI), which is administered through the Social Security Administration (SSA).  No further details were provided.  Because the Veteran was only 48 years old at the time of this correspondence, it is unlikely that his claim relates to retirement benefits administered by SSA.  Rather, it is more likely that his SSA claim is one for disability benefits.

While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, including instances where the relevance of the records is uncertain, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the case must be remanded to try and obtain records associated with the Veteran's SSA claim.

In addition, the most recent VA treatment records associated with the file are from July 2011.  On remand, any additional records generated since that time should be obtained and associated with the file.

II.  TDIU

The Veteran has raised a derivative claim for a TDIU, but additional development is required prior to adjudicating that claim on the merits.

First, the Board notes that a decision regarding TDIU cannot be completed until the issue of an increased rating for PTSD is also adjudicated, as a decision on the latter issue could potentially affect whether the Veteran meets the schedular disability rating requirement for a TDIU.  See 38 C.F.R. § 4.16(a); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Second, the Veteran must be provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He must complete and return this form.  According to VA policy, when a veteran fails to complete and submit such a form, the issue of TDIU, whether expressly claimed or reasonably raised in the record, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

If the Veteran submits the required form, then he should be afforded the appropriate examination(s) to determine the functional impact of his service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including a copy of any decision regarding disability benefits, as well as the medical records relied on or considered in the determination.

2.  Obtain the Veteran's VA treatment records for the period from July 2011 through the present and associate them with the claims file.

3.  Send the Veteran and his representative a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.

4.  If, and only if, the Veteran completes and returns the VA Form 21-8940, then schedule him for the necessary examination(s) to determine the functional impact of his service-connected disabilities (PTSD, asthma, essential hypertension, residuals of left shoulder surgery for acromioclavicular separation, left ear hearing loss, perforated left ear drum, sinusitis, and residuals of right inguinal hernia repair).

Specifically, the examiner(s) must assess the functional impairment associated with these service-connected disabilities, including their effects on occupational duties and activities of daily living, to assist the Board is determining whether they render the Veteran incapable of obtaining substantially gainful employment.

It therefore is most essential the examiner(s) provide explanatory rationale for all opinions expressed regarding functional impairment, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner(s) is/are unable to provide an opinion in response to any of the above questions, they must discuss why this is the case.  So merely saying they cannot respond without resorting to mere speculation will not suffice.

5.  Then readjudicate the claim for a higher rating for the PTSD, and adjudicate the derivative claim for a TDIU.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


